
	
		I
		112th CONGRESS
		1st Session
		H. R. 1129
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2011
			Ms. Richardson (for
			 herself, Ms. Bass of California, and
			 Ms. Hirono) introduced the following
			 bill; which was referred to the Committee
			 on Homeland Security
		
		A BILL
		To amend the Homeland Security Act of 2002 to prohibit
		  requiring the use of a specified percentage of a grant under the Urban Area
		  Security Initiative and State Homeland Security Grant Program for specific
		  purposes, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Homeland Security Grant Management
			 Improvement Act.
		2.Prohibition on
			 requiring use of grants under Urban Area Security Initiative and State Homeland
			 Security Grant Program for specific purposesSection 2008(b)(3) of Homeland Security Act
			 of 2002 (6 U.S.C. 609(b)(3)) is amended by adding at the end the following new
			 subparagraph:
			
				(C)Prohibition on
				requiring use of grants for specific purposesUnless required by statute, the
				Administrator may not require the recipient of a grant under section 2003 or
				2004 to use a specific percentage of the amount of the grant for any one of the
				permitted uses described in paragraphs (1) through (10) or (12) through (13) of
				section
				2008(a).
				.
		3.Study of percentage of
			 grants funds authorized for administration expenses
			(a)In
			 generalThe Administrator of the Federal Emergency Management
			 Agency, in consultation with the National Advisory Council established under
			 section 508(a) of the Homeland Security Act of 2002 (6 U.S.C. 318(a)),
			 shall—
				(1)study the use by grantees of Federal funds
			 provided under the Urban Area Security Initiative and the State Homeland
			 Security Grant Program authorized, respectively, by section 2003 and 2004 of
			 that Act (6 U.S.C. 604, 605), for paying expenses related to administration as
			 authorized under section 2008(a)(11) of the Homeland Security Act of 2002 (6
			 U.S.C. 609(a)(11)); and
				(2)evaluate and
			 determine whether the percentage authorized under that section is adequate to
			 ensure proper oversight, management, and administration of grant awards.
				(b)ReportNot
			 later than 180 days after the date of enactment of this Act, the Administrator
			 shall report to the Committee on Homeland Security of the House of
			 Representatives and the Committee on Homeland Security and Governmental Affairs
			 of the Senate on the findings of the study and evaluation, including
			 recommendations on whether the percentage authorized under section 2008(a)(11)
			 of the Homeland Security Act of 2002 (6 U.S.C. 609(a)(11)) should be adjusted
			 to better reflect the costs to grant recipients of managing and administering
			 their grant awards.
			4.Study of
			 feasibility of multi-year grant program guidanceThe Administrator of the Federal Emergency
			 Management Agency shall—
			(1)in consultation with the National Advisory
			 Council established under section 508(a) of the Homeland Security Act of 2002
			 (6 U.S.C. 318(a)) and the Chief Financial Officer of the Department of Homeland
			 Security, study the feasibility, advantages, and disadvantages of issuing
			 multi-year program guidance for grants under the Urban Area Security Initiative
			 and the State Homeland Security Grant Program authorized, respectively, by
			 section 2003 and 2004 of that Act (6 U.S.C. 604, 605); and
			(2)by not later than
			 180 days after the date of enactment of this Act, the Administrator provide the
			 results of the study to the Committee on Homeland Security of the House of
			 Representatives and the Committee on Homeland Security and Governmental Affairs
			 of the Senate.
			
